Hinman, J.
We think the verdict in this case so manifestly against the weight of evidence, that a new trial must be granted, on that ground. The injury, complained of, appears to have been caused by reason of the displacement of one of the planks of the defendants’ bridge, and, if there had been no evidence of diligence, on their part, to keep the bridge in repair, this might have justified a verdict against them, under the statute. But the plaintiff’s counsel admit, that to justify the verdict, the defect must have been one that reasonable care and diligence, on the defendants’ part, would have guarded against, so as to. prevent an injury, arising from it; and we think the defendants’ testimony, which in this particular was uncontradicted, quite ample, not only as to the general good character of the bridge, but as to the great care that was taken to keep it in suitable repair. In the language of one of the witnesses, it was a very strong and substantial bridge, with a double track, two outside walls, and a center string-piece; the planks eight and a half feet long, two and a half inches thick, from- six to twelve inches wide, and supported by five sleepers within the eight and a half feet carriage-way; and the witness always considered the bridge to be strong, safe, and in good repair. In connection with, much evidence of this description, the defendants proved by their gate-keeper, that it was his duty to see that the planks were in. good order, and if any were found unsafe, to put in others; that he crossed the bridge regularly four times a day, generally traveling on the center string-piece, so that he could see both tracks ; and in this *140way, he passed over the bridge, on the morning of the accident, and would have seen the plank had it then been up. Now, considering that there was no conflicting testimony on this point, and that we discover nothing which ought to discredit this witness, we can come to no other conclusion than that the jury, acting, probably, upon the mistaken notion that the statute had, in effect, made the defendants insurers of the safety of travelers over their bridge, must have disregarded this evidence, in finding their verdict. No one would claim, that it was the duty of the defendants to keep men constantly upon their bridge, in order to see that all the planks were in their proper places, at all times, and if any thing short of this is reasonable diligence, it appears to us, that a careful examination of it, four times a day, ought to be deemed sufficient. On this ground alone, we advise the superior court to grant a new trial. On the point of law, raised by the motion, we therefore say nothing.
In this opinion, the other judges, WAITE and STORRS concurred.
New trial to be granted.